Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov *090501* *090501* Certificate to Accompany Restated Articles or Amended and Restated Articles (PURSUANT TO NRS) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20100344463-07 Filing Date and Time 05/18/2010 11:54 AM Entity Number EO242752008-3 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY This Form is to Accompany Restated Articles or Amended and Restated Articles of Incorporation (Pursuant to NRS 78.403, 82.371, 86.221, 87A, 88.355 or 88A.250) (This form is also to be used to accompany Restated Articles or Amended and Restated Articles for Limited-Liability Companies, Certificates of Limited Partnership, Limited-Liability Limited Partnerships and Business Trusts) 1.Name of Nevada entity as last recorded in this office: Hotel Management Systems, Inc. 2.The articles are: (mark only one box) oRestated xAmended and Restated. Please entitle your attached articles "Restated" or "Amended and Restated," accordingly. 3. Indicate what changes have been made by checking the appropriate box:* q No amendments; articles are restated only and are signed by an officer of the corporation who has been authorized to execute the certificate by resolution of the board of directors adopted on: The certificate correctly sets forth the text of the articles or certificate as amended to the date of the certificate. x The entity name has been amended. x The registered agent has been changed. (attach Certificate of Acceptance from new registered agent) o The purpose of the entity has been amended. o The authorized shares have been amended. x The directors, managers or general partners have been amended. o IRS tax language has been added. o Articles have been added. o Articles have been deleted. x Other. The articles or certificate have been amended as follows: (provide article numbers, if available) Article IV, Section 4 has been revised. * This form is to accompany Restated Articles or Amended and Restated Articles which contain newly altered or amended articles. The Restated Articles must contain all of the requirements as set forth in the statutes for amending or altering the articles for certificates. IMPORTANT: Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. Nevada Secretary of State Restated Articles Revised: 10-16-09 1 AMENDED AND RESTATED ARTICLES OF INCORPORATION OF HOTEL MANAGEMENT SYSTEMS, INC. Pursuant to the provisions of Section 78.403 of the Nevada Revised Statutes, the undersigned corporation adopts the following Amended and Restated Articles of Incorporation as of the date hereof: FIRST:The name of the corporation is Hotel Management Systems, Inc. SECOND: The Articles of Incorporation of the corporation were filed by the Secretary of State on the 15th day of April, 2008. THIRD: The names and addresses of the original incorporators are as follows: John Baumbauer, 8600 Starboard Drive, Suite 1143, Las Vegas, NV 89117 FOURTH: The Board of Directors of the corporation, by written consent in lieu of a meeting dated May 12, 2010, unanimously adopted a resolution to amend the original Articles of Incorporation as follows: (1)Article I is hereby amended to change the name of the corporation to: TouchlT Technologies, Inc. (2)Article II is hereby amended to change the registered office and resident agent of the corporation to National Registered Agents, Inc., 1000 East William Street, Suite 204, Carson City, Nevada 89117. (3)Article IV, Section 2 is hereby amended to provide for new directors of the corporation, whose names and addresses are as follows: Name: Address: Andrew Brabin Ataturk Bulvari Ali Riza Efendi cd. A4 Blok No. 4, Trakya Serbest Bolge Istanbul, Turkey Ronald Murphy Ataturk Bulvari Ali Riza Efendi cd. A4 Blok No. 4, Trakya Serbest Bolge Istanbul, Turkey Recep Tanisman Ataturk Bulvari Ali Riza Efendi cd. A4 Blok No. 4, Trakya Serbest Bolge Istanbul, Turkey 2 (4)Article IV, Section 4 is hereby amended by removing the following words from the last sentence of such section: "including, but not limited to, in connection with such person being deemed an Unsuitable Person (as defined in Article VII hereof)." FIFTH: The number of shares of the corporation outstanding and entitled to vote on an amendment to the Articles of Incorporation are 61,230,001, and the above amendments have been consented to and approved by a written consent of the stockholders holding at least a majority of each class of stock outstanding and entitled to vote thereon. SIXTH:The Articles of Incorporation, as amended to the date of this certificate, are hereby restated as follows: ARTICLE I NAME The name of the corporation shall be TouchlT Technologies, Inc. (hereinafter, the "Corporation"). ARTICLE II REGISTERED OFFICE The registered office of the Corporation shall be 1000 East William Street, Suite 204, Carson City, Nevada 89117. The resident agent of the Corporation shall be National Registered Agents, Inc. of NV. The Corporation may, from time to time, in the manner provided by law, change the resident agent and the registered office within the State of Nevada. The Corporation may also maintain an office or offices for the conduct of its business, either within or without the State of Nevada. ARTICLE III CAPITAL STOCK Section 1. Authorized Shares. The aggregate number of shares which the Corporation shall have authority to issue is one hundred million (100,000,000) shares, consisting of two classes to be designated, respectively, "Common Stock" and "Preferred Stock," with all of such shares having a par value of $.001 per share. The total number of shares of Common Stock that the Corporation shall have authority to issue is ninety million (90,000,000) shares. The total number of shares of Preferred Stock that the Corporation shall have authority to issue is ten million (10,000,000) shares. The Preferred Stock may be issued in one or more series, each series to be appropriately designated by a distinguishing letter or title, prior to the issuance of any shares thereof. The voting powers, designations, preferences, limitations, restrictions, and relative, participating, optional and other rights, and the qualifications, limitations, or restrictions thereof, of the Preferred Stock shall hereinafter be prescribed by resolution of the board of directors pursuant to Section 3 of this Article III. 3 Section 2. Common Stock. (a) Dividend Rate. Subject to the rights of holders of any Preferred Stock having preference as to dividends and except as otherwise provided by these Articles of Incorporation, as amended from time to time (hereinafter, the "Articles") or the Nevada Revised Statues (hereinafter, the "NRS"), the holders of Common Stock shall be entitled to receive dividends when, as and if declared by the board of directors out of assets legally available therefor. (b)Voting Rights. Except as otherwise provided by the NRS, the holders of the issued and outstanding shares of Common Stock shall be entitled to one vote for each share of Common Stock. No holder of shares of Common Stock shall have the right to cumulate votes. (c)Liquidation Rights. In the event of liquidation, dissolution, or winding up of the affairs of the Corporation, whether voluntary or involuntary, subject to the prior rights of holders of Preferred Stock to share ratably in the Corporation's assets, the Common Stock and any shares of Preferred Stock which are not entitled to any preference in liquidation shall share equally and ratably in the Corporation's assets available for distribution after giving effect to any liquidation preference of any shares of Preferred Stock. A merger, conversion, exchange or consolidation of the Corporation with or into any other person or sale or transfer of all or any part of the assets of the Corporation (which shall not in fact result in the liquidation of the Corporation and the distribution of assets to stockholders) shall not be deemed to be a voluntary or involuntary liquidation, dissolution or winding up of the affairs of the Corporation. (d)No Conversion, Redemption, or Preemptive Rights. The holders of Common Stock shall not have any conversion, redemption, or preemptive rights. (e)Consideration for Shares. The Common Stock authorized by this Article shall be issued for such consideration as shall be fixed, from time to time, by the board of directors. Section 3. Preferred Stock (a) Designation. The board of directors is hereby vested with the authority from time to time to provide by resolution for the issuance of shares of Preferred Stock in one or more series not exceeding the aggregate number of shares of Preferred Stock authorized by these Articles, and to prescribe with respect to each such series the voting powers, if any, designations, preferences, and relative, participating, optional, or other special rights, and the qualifications, limitations, or restrictions relating thereto, including, without limiting the generality of the foregoing: the voting rights relating to the shares of Preferred Stock of any series (which voting rights, if any, may be full or limited, may vary over time, and may be applicable generally or only upon any stated fact or event); the rate of dividends (which may be cumulative or noncumulative), the condition or time for payment of dividends and the preference or relation of such dividends to dividends payable on any other class or series of capital stock; the rights of holders of Preferred Stock of any series in the event of liquidation, dissolution, or winding up of the affairs of the Corporation; the rights, if any, of holders of Preferred Stock of any series to convert or exchange such shares of Preferred Stock of such series for shares of any other class or series of capital stock or for any other securities, property, or assets of the Corporation or any subsidiary (including the determination of the price or prices or the rate or 4 rates applicable to such rights to convert or exchange and the adjustment thereof, the time or times during which the right to convert or exchange shall be applicable, and the time or times during which a particular price or rate shall be applicable); whether the shares of any series of Preferred Stock shall be subject to redemption by the Corporation and if subject to redemption, the times, prices, rates, adjustments and other terms and conditions of such redemption. The powers, designations, preferences, limitations, restrictions and relative rights may be made dependent upon any fact or event which may be ascertained outside the Articles or the resolution if the manner in which the fact or event may operate on such series is stated in the Articles or resolution. As used in this section "fact or event" includes, without limitation, the existence of a fact or occurrence of an event, including, without limitation, a determination or action by a person, government, governmental agency or political subdivision of a government. The board of directors is further authorized to increase or decrease (but not below the number of such shares of such series then outstanding) the number of shares of any series subsequent to the issuance of shares of that series. Unless the board of directors provides to the contrary in the resolution which fixes the characteristics of a series of Preferred Stock, neither the consent by series, or otherwise, of the holders of any outstanding Preferred Stock nor the consent of the holders of any outstanding Common Stock shall be required for the issuance of any new series of Preferred Stock regardless of whether the rights and preferences of the new series of Preferred Stock are senior or superior, in any way, to the outstanding series of Preferred Stock or the Common Stock. (b) Certificate. Before the Corporation shall issue any shares of Preferred Stock of any series, a certificate of designation setting forth a copy of the resolution or resolutions of the board of directors, and establishing the voting powers, designations, preferences, the relative, participating, optional, or other rights, if any, and the qualifications, limitations, and restrictions, if any, relating to the shares of Preferred Stock of such series, and the number of shares of Preferred Stock of such series authorized by the board of directors to be issued shall be made and signed by an officer of the corporation and filed in the manner prescribed by the NRS. Section 4. Non-Assessment of Stock. The capital stock of the Corporation, after the amount of the subscription price has been fully paid, shall not be assessable for any purpose, and no stock issued as fully paid shall ever be assessable or assessed, and the Articles shall not be amended in this particular. No stockholder of the Corporation is individually liable for the debts or liabilities of the Corporation. ARTICLE IV DIRECTORS AND OFFICERS Section 1. Number of Directors. The members of the governing board of the Corporation are styled as directors. The board of directors of the Corporation shall be elected in such manner as shall be provided in the bylaws of the Corporation. The board of directors shall consist of at least one (1) individual and not more than thirteen (13) individuals. The number of directors may be changed from time to time in such manner as shall be provided in the bylaws of the Corporation. 5 Section 2. Directors. The names and addresses of the directors constituting the Board of Directors are: Name: Address: Andrew Brabin Ataturk Bulvari Ali Riza Efendi cd. A4 Blok No. 4, Trakya Serbest Bolge Istanbul, Turkey Ronald Murphy Ataturk Bulvari Ali Riza Efendi cd. A4 Blok No. 4, Trakya Serbest Bolge Istanbul, Turkey Recep Tanisman Ataturk Bulvari Ali Riza Efendi cd. A4 Blok No. 4, Trakya Serbest Bolge Istanbul, Turkey Section 3. Limitation of Liability. The liability of directors and officers of the Corporation shall be eliminated or limited to the fullest extent permitted by the NRS. If the NRS is amended to further eliminate or limit or authorize corporate action to further eliminate or limit the liability of directors or officers, the liability of directors and officers of the Corporation shall be eliminated or limited to the fullest extent permitted by the NRS, as so amended from time to time. Section 4. Payment of Expenses. In addition to any other rights of indemnification permitted by the laws of the State of Nevada or as may be provided for by the Corporation in its bylaws or by agreement, the expenses of officers and directors incurred in defending any threatened, pending, or completed action, suit or proceeding (including without limitation, an action, suit or proceeding by or in the right of the Corporation), whether civil, criminal, administrative or investigative, involving alleged acts or omissions of such officer or director in his or her capacity as an officer or director of the Corporation or member, manager, or managing member of a predecessor limited liability company or affiliate of such limited liability company or while serving in any capacity at the request of the Corporation as a director, officer, employee, agent, member, manager, managing member, partner, or fiduciary of, or in any other capacity for, another corporation or any partnership, joint venture, trust, or other enterprise, shall be paid by the Corporation or through insurance purchased and maintained by the Corporation or through other financial arrangements made by the Corporation, as they are incurred and in advance of the final disposition of the action, suit or proceeding, upon receipt of an undertaking by or on behalf of the officer or director to repay the amount if it is ultimately determined by a court of competent jurisdiction that he or she is not entitled to be indemnified by the Corporation. To the extent that an officer or director is successful on the merits in defense of any such action, suit or proceeding, or in the defense of any claim, issue or matter therein, the Corporation shall indemnify him or her against expenses, including attorneys' fees, actually and reasonably incurred by him or her in connection with the defense. Notwithstanding anything to the contrary contained herein or in the bylaws, no director or officer may be indemnified for expenses incurred in defending any threatened, pending, or completed action, suit or proceeding (including without limitation, an action, suit or proceeding by or in the right of the Corporation), whether civil, criminal, administrative or investigative, that such director or officer incurred in his or her capacity as a stockholder. 6 Section 5. Repeal And Conflicts. Any repeal or modification of Sections 3 or 4 above approved by the stockholders of the Corporation shall be prospective only, and shall not adversely affect any limitation on the liability of a director or officer of the Corporation existing as of the time of such repeal or modification. In the event of any conflict between Sections 3 or 4 above and any other Article of the Articles, the terms and provisions of Sections 3 or 4 above shall control. ARTICLE V COMBINATIONS WITH INTERESTED STOCKHOLDERS At such time, if any, as,the Corporation becomes a "resident domestic corporation", as that term is defined in NRS 78.427, the Corporation shall not be subject to, or governed by, any of the provisions in NRS 78.411 to 78.444, inclusive, as may be amended from time to time, or any successor statute. ARTICLE VI BYLAWS The board of directors is expressly granted the exclusive power to make, amend, alter, or repeal the bylaws of the Corporation pursuant to NRS 78.120. ***** The undersigned, Chief Financial Officer, has been authorized to execute the foregoing certificate by resolution of the Board of Directors, adopted unanimously by a written consent in lieu of meeting dated May 12, 2010, and the foregoing certificate sets forth the text of the Articles of Incorporation as amended and restated to the date of the certificate. Date: May 12, 2010. /s/ Andrew Brabin Andrew Brabin Chief Financial Officer 7 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Registered Agent Acceptance (PURSUANT TO NRS 77.310) USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY Certificate of Acceptance of Appointment by Registered Agent In the matter of TouchIT Technologies, Inc. am a: Name of Represented Business Entity National Registered Agents, Inc. Name of Appointed Registered Agent OR Represented Entity Serving as Own Agent* (complete only one) a)x commercial registered agent listed with the Nevada Secretary of State, b) noncommercial registered agent with the following address for service of process: 1000 East William Street, Suite 204 Carson City Nevada Street Address City Zip Code Nevada Mailing Address (if different from street address) City Zip Code c) represented entity accepting own service of process at the following address: Title of Office or Position of Person in Represented Entity Nevada Street Address City Zip Code Nevada Mailing Address (if different from street address) City Zip Code andhereby state that on 5/18/10 I accepted the appointment as registered agent for the above named business entity. X 5-18-10 Authorized Signature of R.A. or On Behalf of R.A. Company Date *If changing Registered Agent when reinstating, officer's signature required X /s/ Andrew Brabin 5-18-10 Signature of Officer Date 8
